Citation Nr: 0405960	
Decision Date: 03/05/04    Archive Date: 03/19/04

DOCKET NO.  02-21 526	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Togus, 
Maine


THE ISSUE

Whether new and material evidence has been presented to 
reopen a claim of entitlement to service connection for pes 
planus.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

K. R. Fletcher, Counsel


INTRODUCTION

The veteran served on active duty from August 1974 to August 
1976.  This matter comes before the Board of Veterans' 
Appeals (Board) on appeal from a January 2002 rating decision 
by the Togus, Maine, Department of Veterans Affairs (VA) 
Regional Office (RO).

In May 2003, the veteran was afforded a videoconference 
hearing before the undersigned Veterans Law Judge.  A 
transcript of this hearing is of record.


REMAND

The Board notes that the claims folder includes private 
treatment records received by the RO in January 2003, 
subsequent to the issuance of the statement of the case in 
November 2002.  No supplemental statement of the case was 
issued.  Neither the veteran nor his representative has 
waived RO review of these documents, and therefore the case 
must be returned to the RO for initial consideration of this 
evidence.  See Disabled American Veterans v. Secretary of 
Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 2003); see also 
VAOGCPREC 1-2003 (May 21, 2003).

In addition, the Veterans Claims Assistance Act of 2000 
(VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000) [codified 
at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 
(West 2002)] is applicable to the veteran's claim.

The Act and the regulations implementing it essentially 
eliminate the requirement that a claimant submit evidence of 
a well-grounded claim, and essentially provide that VA will 
assist a claimant in obtaining evidence necessary to 
substantiate a claim if there is a reasonable possibility 
that such assistance would aid in substantiating the claim.  
They also require VA to notify the claimant and the 
claimant's representative, if any, of any information, and 
any medical or lay evidence, not previously provided to the 
Secretary that is necessary to substantiate the claim.  As 
part of the notice, VA is to specifically inform the claimant 
and the claimant's representative, if any, of which portion, 
if any, of the evidence is to be provided by the claimant and 
which part, if any, VA will attempt to obtain on behalf of 
the claimant.  

With respect to the veteran's claim at issue, there is 
nothing in the record that satisfies the notification 
requirements of the VCAA.  By letter dated in January 2001, 
the RO attempted to comply with the notification requirements 
of the VCAA.  However, on remand, the RO must ensure 
compliance with the notice provisions contained in the VCAA, 
to include sending any additional letters to the veteran, as 
deemed appropriate.  In that regard, the RO must ensure that 
the veteran has been notified of what information or evidence 
is needed from him and what the VA has done and will do to 
assist him in substantiating his claim.  See Quartuccio v. 
Principi, 16 Vet. App. 183 (2002); Charles v. Principi 16 
Vet. App. 370 (2002).

In light of these circumstances, the case is hereby REMANDED 
to the RO via the Appeals Management Center, in Washington, 
D.C., for the following actions:  

1.  The RO should send the veteran a 
letter that complies with the 
notification requirements of 38 U.S.C.A. 
§ 5103(a) (West 2002); 38 C.F.R. 
§ 3.159(b) (2003), to include 
notification that he should submit any 
pertinent evidence in his possession. 

2.  The RO should then undertake 
appropriate development to obtain any 
pertinent evidence identified but not 
provided by the veteran.  If it is unable 
to obtain any such evidence, it should so 
inform the veteran and his representative 
and request them to provide the 
outstanding evidence.  

3.  When the above development has been 
completed, the RO should adjudicate the 
veteran's claim based on a de novo review 
of all evidence received since the 
unappealed rating decision of August 
1980.  .  

4.  If the benefit sought on appeal is 
not granted to the veteran's 
satisfaction, the RO should issue to the 
veteran and his representative a 
supplemental statement of the case and 
afford them the appropriate opportunity 
for response before the claims file is 
returned to the Board for further 
appellate consideration.   

By this remand, the Board intimates no opinion as to any 
final outcome warranted.  The appellant need take no action 
until otherwise notified, but he may furnish additional 
evidence and argument during the appropriate time frame.  See 
Kutscherousky v. West, 12 Vet. App. 369 (1999); Colon v. 
Brown, 9 Vet. App. 104, 108 (1996); Booth v. Brown, 8 Vet. 
App. 109 (1995); Quarles v. Derwinski, 3 Vet. App. 129, 141 
(1992).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.43 and 38.02.



	                  
_________________________________________________
	Shane A. Durkin
	Veterans Law Judge
Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).


